UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported):June 15, 2010 HOUSTON AMERICAN ENERGY CORP. (Exact name of registrant as specified in its charter) Delaware 1-32955 76-0675953 (State or other jurisdiction of incorporation or organization) (Commission File Number) (IRS Employer Identification No.) 801 Travis Street, Suite 1425 Houston, Texas 77002 (Address of principal executive offices, including zip code) 713-222-6966 (Registrant’s telephone number, including area code) (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligations of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 Item 5.07—Submission of Matters to a Vote of Security Holders The annual meeting of shareholders of Houston American Energy Corp (the “Company”) was held on June 15, 2010, at which the following matters were submitted for a vote to the Company’s shareholders: Proposal 1: To elect two Class A directors to serve for the term of three years and until their successors are duly elected and have qualified.All nominees were elected as directors with the following vote: Nominee Votes For Votes Against Abstentions and Broker Non-Votes Edwin Broun III Stephen Hartzell Proposal 2: To ratify the selection of GBH CPAs, PC as the independent registered public accounting firm for the fiscal year ending December 31, 2010.This proposal was approved with the following vote: Votes For Votes Against Abstentions SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned hereunto duly authorized. HOUSTON AMERICAN ENERGY CORP. Dated:June 17, 2010 By: /s/ James J. Jacobs James J. Jacobs Chief Financial Officer 2
